Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/812,909 filed 3/9/20. Claims 1-38 are pending with claims 1, 15, 23 and 38 in independent form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 5-6, 8-18, 20-21, 23-26, 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2018/0081857 A9 in view of Ivashyn US 2015/0127714 A1.
Chen teaches:
With respect to claim 1, A vehicle diagnostic method comprising: receiving, at the kiosk (paragraphs 0032, 0036 – PC 13 may be implemented as a kiosk), vehicle data retrieved from a vehicle under test (paragraph 0036 – communicating diagnostic information from a vehicle 10 to a kiosk); sending a signal to a remote server, the signal including the vehicle data and an identifier (paragraphs 0032, 0036 – diagnostic information, which may also include vehicle identifying information, may be communicated to a remote diagnostic solution database 21 via the World Wide Web 15); analyzing the vehicle data to determine a possible vehicle fix associated with the vehicle data (paragraphs 0032, 0034, 0036 – diagnostic solution database 21 can translate DTC’s to descriptors and define a repair path to a particular location in repair procedure database 19, where an associated repair procedure is described); and storing the possible vehicle fix on the remote server in a manner which allows for subsequent retrieval of the possible vehicle fix from the remote server in response to receiving the identifier at the remote server (paragraphs 0034, 0036 repair procedure path is communicated to repair procedure database 19 via the World Wide Web 15 to allow a user to access the repair procedures associated with the diagnostic information output from vehicle 10 where information identifying the particular vehicle may also be communicated to the repair procedure database 19 to facilitate mapping at the database 19). 

With respect to claim 2, The vehicle diagnostic method recited in claim 1, further comprising the step of transmitting the possible vehicle fix from the remote server to the handheld communication device (paragraph 0032, a wireless connection path is formed from scan tool 11 to the World Wide Web via cell phone; claim 11 – communicating downloaded set of diagnostic data from the hand held device to a cellphone)  

With respect to claim 3, The vehicle diagnostic method recited in claim 1, further comprising the steps of: communicating the vehicle data from the handheld communication device to the kiosk (paragraph 0032 a wireless connection path is formed from scan tool 11 to the World Wide Web via cell phone; claim 11 – communicating downloaded set of diagnostic data from the hand held device to a cellphone); and deriving at least one vehicle communication protocol from the vehicle data (paragraph 0032 a wireless connection path is formed from scan tool 11 to the World Wide Web via cell phone; claim 11 – communicating downloaded set of diagnostic data from the hand held device to a cellphone).  

With respect to claim 8, The vehicle diagnostic method recited in claim 1, wherein the vehicle data includes vehicle identifying information (paragraphs 0032, 0036 – diagnostic information, which may also include vehicle identifying information, may be communicated to a remote diagnostic solution database 21 via the World Wide Web 15).  

With respect to claim 9, The vehicle diagnostic method recited in claim 1, wherein the vehicle data includes vehicle diagnostic information (paragraphs 0032, 0036 – diagnostic information, which may also include vehicle identifying information, may be communicated to a remote diagnostic solution database 21 via the World Wide Web 15).  

With respect to claim 10, The vehicle diagnostic method recited in claim 1, wherein the vehicle diagnostic information includes sensor data or diagnostic trouble codes (paragraph 0033 – diagnostic information includes digital trouble codes)

With respect to claim 11, The vehicle diagnostic method recited in claim 1, wherein the identifier is transaction specific (paragraphs 0032, 0036 – diagnostic information, which may also include vehicle identifying information, may be communicated to a remote diagnostic solution database 21 via the World Wide Web 15 where the diagnostic and corresponding vehicle identifying information are linked with an e-commerce portal kiosk for effecting payment for use of the diagnostic tools).  

With respect to claim 12, The vehicle diagnostic method recited in claim 1, further comprising the step of communicating the identifier to the remote server via the handheld communication device (paragraphs 0032, 0036 – diagnostic information, which may also include vehicle identifying information, may be communicated to a remote diagnostic solution database 21 via the World Wide Web 15).  

With respect to claim 13, The vehicle diagnostic method recited in claim 1, wherein the step of sending the signal to the remote server includes sending the signal from the kiosk to the remote server via the Internet (paragraphs 0032, 0036 – diagnostic information, which may also include vehicle identifying information, may be communicated to a remote diagnostic solution database 21 via the World Wide Web 15).  

With respect to claim 14, The vehicle diagnostic method recited in claim 1, wherein the step of sending the signal to the remote server includes sending the signal from the kiosk to the remote server via the handheld communication device (paragraphs 0032, 0036 - diagnostic information, which may also include vehicle identifying information, may be communicated to a remote diagnostic solution database 21 via the World Wide Web 15).  

With respect to claim 15, A vehicle diagnostic system for use with a handheld communication device, the vehicle diagnostic system comprising: a kiosk (paragraphs 0032, 0036 – PC 13 may be implemented as a kiosk) having: a housing (paragraphs 0032, 0036 – PC 13 may be implemented as a kiosk); a processor disposed within the housing and capable of generating a signal associated with a visual code (paragraph 0036 – PC 13 may be implemented as a kiosk where a PC contains a processor that is capable of generating a signal associated with a visual code. It is noted that a recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.); a display associated with the housing and in communication with the processor to receive the signal (PC 13 contains a display and is in communication with the processor), and a diagnostic tool (scan tool 11) engageable with the housing (paragraph 0036) and connectable to a vehicle to retrieve vehicle data therefrom (paragraph 0036); and  -19-a remote server in communication with the kiosk and disposable in communication with the handheld communication device, the server being capable of: receiving a signal from the handheld communication device (paragraphs 0032, 0036 – diagnostic information, which may also include vehicle identifying information, may be communicated to a remote diagnostic solution database 21 via the World Wide Web 15. It is noted that a recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.); receiving a signal from the kiosk including the vehicle data (paragraphs 0032, 0036 – diagnostic information, which may also include vehicle identifying information, may be communicated to a remote diagnostic solution database 21 via the World Wide Web 15); analyzing the vehicle data to determine a diagnostic solution (paragraphs 0032, 0034, 0036 – diagnostic solution database 21 can translate DTC’s to descriptors and define a repair path to a particular location in repair procedure database 19, where an associated repair procedure is described); and storing the diagnostic solution such that the diagnostic solution is retrievable in response to receipt of a subsequent signal (paragraphs 0034, 0036 repair procedure path is communicated to repair procedure database 19 via the World Wide Web 15 to allow a user to access the repair procedures associated with the diagnostic information output from vehicle 10 where information identifying the particular vehicle may also be communicated to the repair procedure database 19 to facilitate mapping at the database 19).  

With respect to claim 16, The vehicle diagnostic system recited in claim 15, wherein the server is configured to communicate the diagnostic solution to the handheld communication device for presentation on the handheld communication device (paragraph 0032, a wireless connection path is formed from scan tool 11 to the World Wide Web via cell phone; claim 11 – communicating downloaded set of diagnostic data from the hand held device to a cellphone).  

With respect to claim 17, The vehicle diagnostic system recited in claim 15, wherein the server is configured to communicate the diagnostic solution to the kiosk for presentation on the display (claim 7; paragraphs 0032, 0036 – PC 13 may be implemented as a kiosk).  

With respect to claim 18, The vehicle diagnostic system recited in claim 15, wherein the kiosk includes a transceiver in communication with the processor and capable of communicating with the handheld communication device via wired or wireless communication (claim 10 – wirelessly communicating the diagnostic data from a handheld device to the PC).  

With respect to claim 21, The vehicle diagnostic system recited in claim 15, wherein the vehicle data includes diagnostic trouble codes (paragraph 0033 – diagnostic information includes digital trouble codes), and the diagnostic solution includes a most likely fix based on at least one of the diagnostic trouble codes (paragraphs 0032, 0034, 0036 – diagnostic solution database 21 can translate DTC’s to descriptors and define a repair path to a particular location in repair procedure database 19, where an associated repair procedure is described).  

With respect to claim 23, A vehicle diagnostic system for use with a handheld communication device, the vehicle diagnostic system comprising: a kiosk (paragraphs 0032, 0036 – PC 13 may be implemented as a kiosk) having: a housing (paragraphs 0032, 0036 – PC 13 may be implemented as a kiosk); a transceiver disposed within the housing and configured to communicate with the handheld communication device (claim 10 – wirelessly communicating the diagnostic data from a handheld device to the PC); a processor disposed within the housing and capable of generating a signal including an associated visual code (paragraph 0036 – PC 13 may be implemented as a kiosk where a PC contains a processor that is capable of generating a signal associated with a visual code. It is noted that a recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.); a display associated with the housing and in communication with the processor to receive the signal (PC 13 contains a display and is in communication with the processor), and a diagnostic tool (scan tool 11) in communication with the housing (paragraph 0036) and communicable with a vehicle to retrieve data therefrom (paragraph 0036). 

With respect to claim 36, The vehicle diagnostic system recited in claim 23, wherein the diagnostic tool is connected to the housing and is connectable with the vehicle (paragraph 0036).  

With respect to claim 38, A vehicle diagnostic kiosk for use with a handheld communication device and a remote server capable of analyzing vehicle data to determine a diagnostic solution, the vehicle diagnostic kiosk comprising: a housing (paragraphs 0032, 0036 – PC 13 may be implemented as a kiosk); a processor disposed within the housing and capable of generating a signal associated with a visual code (paragraph 0036 – PC 13 may be implemented as a kiosk where a PC contains a processor that is capable of generating a signal associated with a visual code. It is noted that a recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.); a display connected to the housing and in communication with the processor to receive the signal (PC 13 contains a display and is in communication with the processor), a diagnostic tool (scan tool 11) engageable with the housing (paragraph 0036) and connectable to a vehicle to retrieve vehicle data therefrom (paragraph 0036); and a transceiver in communication with the processor and the diagnostic tool and disposable in communication with the server for uploading: vehicle data retrieved from the diagnostic tool to the server for obtaining a diagnostic solution (claim 10 – wirelessly communicating the diagnostic data from a handheld device to the PC); and identification criteria associated with the visual code for use by the server when storing the diagnostic solution such that the diagnostic solution is retrievable from the server in response to receipt of a subsequent signal including the identification criteria (paragraphs 0034, 0036 repair procedure path is communicated to repair procedure database 19 via the World Wide Web 15 to allow a user to access the repair procedures associated with the diagnostic information output from vehicle 10 where information identifying the particular vehicle may also be communicated to the repair procedure database 19 to facilitate mapping at the database 19).

Chen fails to specifically teach:
With respect to claims 1, 15, 23 and 38, generating a visual code on a kiosk display for scanning by a camera on a handheld communication device, the display being configured to depict the visual code thereon in response to receipt of the signal, the visual code being readable by the handheld communication device and associated a unique electronic identifier and being associated with instructions for configuring the handheld communication device to communicate with the transceiver, read the visual code depicted on the display, and establish communication between the handheld communication device and the kiosk to facilitate data transfer between the handheld communication device and the kiosk.  

With respect to claim 5, The vehicle diagnostic method recited in claim 1, wherein the generating step includes generating a non-human readable visual code on the kiosk display.  

With respect to claim 6, The vehicle diagnostic method recited in claim 1, wherein the generating step includes generating a QR code on the kiosk display.  

With respect to claim 20, The vehicle diagnostic system recited in claim 15, wherein the visual code is a QR code.  

With respect to claim 24, The vehicle diagnostic system recited in claim 23, wherein the computer executable instructions further configure the handheld communication device to identify a kiosk communication characteristic associated with the visual code in response to receipt of the visual code.

With respect to claim 25, The vehicle diagnostic system recited in claim 24, wherein the kiosk communication characteristic is a communication protocol.  

With respect to claim 26, The vehicle diagnostic system recited in claim 24, wherein the kiosk communication characteristic is a communication address.  

With respect to claim 37, The vehicle diagnostic system recited in claim 23, wherein the computer executable instructions further configure the handheld communication device to establishing communication between the handheld communication device and the kiosk in response to reading the visual code.  

However, Ivashyn teaches a scanning a QR code with a mobile device such as a smartphone on a visual interface display such as a computer, POS, ATM etc. to establish an interaction session between the display and the smartphone that allows a user to perform actions using the smartphone so the same actions are performed on the display (abstract; paragraphs 0053-0059 and 0067-0072).

With respect to claim 5, The vehicle diagnostic method recited in claim 1, wherein the generating step includes generating a non-human readable visual code on the kiosk display (QR code 412, 512; paragraph 0068).  

With respect to claim 6, The vehicle diagnostic method recited in claim 1, wherein the generating step includes generating a QR code on the kiosk display (QR code 412, 512; paragraph 0068).  

With respect to claim 20, The vehicle diagnostic system recited in claim 15, wherein the visual code is a QR code (QR code 412, 512; paragraph 0068).

With respect to claim 24, The vehicle diagnostic system recited in claim 23, wherein the computer executable instructions further configure the handheld communication device to identify a kiosk communication characteristic associated with the visual code in response to receipt of the visual code (paragraphs 0024, 0051, 0068).  

With respect to claim 25, The vehicle diagnostic system recited in claim 24, wherein the kiosk communication characteristic is a communication protocol (paragraphs 0024, 0051, 0068).  

With respect to claim 26, The vehicle diagnostic system recited in claim 24, wherein the kiosk communication characteristic is a communication address (paragraphs 0024, 0051, 0068).  

With respect to claim 37, The vehicle diagnostic system recited in claim 23, wherein the computer executable instructions further configure the handheld communication device to establishing communication between the handheld communication device and the kiosk in response to reading the visual code (paragraphs 0024, 0051, 0068).  

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Chen to allow pairing of the display and a mobile device by scanning a code on the display, as taught by Ivashyn, as an obvious matter of design choice that can provide visual feedback to a user and safe identification or authentication (paragraph 0012). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2018/0081857 A9 in view of Ivashyn US 2015/0127714 A1, as applied to claim 1 above, and further in view of Elliott et al. US 2015/0269788 A1.
The teachings of Chen and Ivashyn have been discussed above.
Chen as modified by Ivashyn fails to specifically teach:
With respect to claim 7, The vehicle diagnostic method recited in claim 1, further comprising the step of encrypting the signal prior to sending the signal to the remote server.  

However, Elliott teaches:
With respect to claim 7, The vehicle diagnostic method recited in claim 1, further comprising the step of encrypting the signal prior to sending the signal to the remote server (paragraph 0066).  

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Chen as modified by Ivashyn to encrypt the information, as taught by Elliott, as an obvious matter of design choice that is well-known and commonly used for the protection of personal information (paragraph 0066).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2018/0081857 A9 in view of Ivashyn US 2015/0127714 A1, as applied to claim 15 above, and further in view of Wittliff, III US 2017/0193716 A1.
The teachings of Chen and Ivashyn have been discussed above.
Chen as modified by Ivashyn fails to specifically teach:
With respect to claim 19, The vehicle diagnostic system recited in claim 15, wherein the kiosk includes a local communications database including a plurality of vehicle protocols correlated with vehicle identification information.  

However, Wittliff teaches:
With respect to claim 19, The vehicle diagnostic system recited in claim 15, wherein the kiosk includes a local communications database including a plurality of vehicle protocols correlated with vehicle identification information (paragraph 0043; fig. 5, database 510).  

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Chen as modified by Ivashyn to include a local database with diagnostic information, as taught by Wittliff, which allows a system to be used in the event that external communications cannot be established thereby preventing downtown and potential loss of profits. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2018/0081857 A9 in view of Ivashyn US 2015/0127714 A1, as applied to claim 15 above, and further in view of Comeau et al. US 2010/0204876 A1.
The teachings of Chen and Ivashyn have been discussed above.
Chen as modified by Ivashyn fails to specifically teach:
With respect to claim 22, The vehicle diagnostic system recited in claim 15, wherein the kiosk additionally includes a speaker coupled to the housing and capable of emitting audible signals during operation of the kiosk.

However, Comeau teaches:
With respect to claim 22, The vehicle diagnostic system recited in claim 15, wherein the kiosk additionally includes a speaker coupled to the housing and capable of emitting audible signals during operation of the kiosk (paragraphs 0046, 0069).

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Chen as modified by Ivashyn to include a speaker in the kiosk, as taught by Comeau, as an obvious matter of design choice to provide audio instructions and messages to a user as well as to provide an audio alarm (paragraph 0046). 

Allowable Subject Matter
Claims 4 and 27-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 4 and all its dependencies, further comprising the steps of: scanning the visual code onto a handheld communication device; acquiring vehicle diagnostic data from the vehicle under test via the handheld communication device; communicating the vehicle data from the handheld communication device to the kiosk or to the remote server, including all the limitations of claims 1 and 3 from which it depends.  With respect to claim 27 and all its dependencies, wherein the computer executable instructions further configure the handheld communication device to display a prompt to a user to enter vehicle identification information into the handheld communication device, including all the limitations of claim 23 from which it depends.  With respect to claim 28 and all its dependencies, wherein the computer executable instructions further configure the handheld communication device to utilize an onboard camera to optically obtain vehicle identification information from a vehicle, including all the limitations of claim 23 from which it depends.  With respect to claim 29 and all its dependencies, wherein the computer executable instructions further configure the handheld communication device to display diagnostic information associated with the data retrieved by the diagnostic tool, including all the limitations of claim 23 from which it depends.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH